Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s REMARKS re the Office’s Restriction have been carefully reviewed. Applicant urges inter alia that the search for the claims can be made without serious burden. Applicant makes this statement without evidence and therefore the statement is held to be merely conclusory. The classification picture for this application is:
(H05K3/4658 or H05K1/09 or H05K3/062 or H05K3/067 or H05K2203/0353 or H05K2203/0384 or B32B15/018 or H01L21/4828 or H01L23/49548 or H01L23/49579 or H01L23/49861 or H05K1/186 or H05K3/108 or H05K2201/0317 or H05K2201/0361 or H05K2201/09118 or H05K3/20 or H05K2203/016 or H05K2203/1572 or H05K3/025 or B32B15/01 or B32B15/20 or H01L23/12 or B32B2311/12).cpc.. There are over 2000 documents that have to be reviewed.  Even with not searching H05K3/4658; H05K 2203/0353; H01L 21/4828; H05K 1/186; H05K 3/108 and H05K 3/20 (all method classification searches) one will still have a serious burden of searching for applicant’s elected claims. Applicant’s REMARKS therefore are not well taken. The Restriction filed on 19 January 2022 was proper when it was filed and continues to be held to be proper. In view of this holding the Restriction is now made Final. Applicant therefore is required o cancel all non-elected claims or take other appropriate action.
An Office Action on the merits of Claims 1-12 follows.
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The language “extremely thin film” in claims 1-12 is a relative term which renders the claim indefinite. The language “extremely thin film” is not defined by the claims. Moreover the specification does not provide a standard for ascertaining the requisite degree of film thickness. One of ordinary skill in the art would not be reasonably apprised of the scope of the application.  Claims 1-12 therefore are held to be unclear, vague and indefinite. As further applied to Claims 7-12 inasmuch as in line 7 of Claim 7 applicant recites…. The extremely thin copper foil according to claim 1 provided on… Inasmuch as it is not clear or certain what ..according to claim 1… means applicant is required to insert precisely what language in claim 1 is to be recited in line 7 of Claim 7.  That is this referred to language in Claim 7 is held to further make Claim 7 unclear, vague and unclear.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 and 12, assuming that the claims are not unclear, vague or indefinite, are further rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi et al (JP Pat. Doc 2005-101137, A) in view of Matsuura (WO 2017/150284).
Wakabayashi et al teach a method of manufacturing a wiring substrate that includes forming an etching stop layer and a first wiring layer on a supporting member (2), forming a first insulating layer of the first wiring layer, forming a via hole (CF. Fig. 4-2 @ 11) reaching the first wiring layer and forming wiring layers on an nth-layer, removing the supporting member and the etching stop layer, forming a second insulating layer on the wiring layer of an n-th layer and forming  a third insulating layer on the first wiring layer, forming a via hole reaching the wiring layer of the n-th layer and forming a via hole reaching the first wiring layer, forming a roughened face to the third insulating  layer and forming a second wiring layer connected to the wiring layer and forming the third wiring layer connected to the first wiring layer (Cf. abstract). Additionally Wakabayashi et al teach that the carrier copper foil (4) are provided on both sides of a pre-preg (2) The core substrate is made a first circuit board (10) Wiring conductor is made on a ultra thin foil (4) and a second wiring board (20) is made. An insulated resin layer is formed on the wiring conductor and a third circuit board (30) is made. A conformable mask is formed (Cf.  Fig. 3-1 (8)) and a fourth circuit board (40) is made. A non-pierced hole is formed and a fifth circuit board (50) is made.  Wiring is etched on the on the non-pierced hole and a sixth circuit board is made. A support substrate including a carrier copper foil is removed and a seventh circuit board is made. The very thin copper foil is removed and an eighth circuit board is obtained. (Cf. Fig. 3-2)  Additionally Wakabayashi et al. teach that the substrate/carrier (2) can be made from glass, D glass, S glass and Q glass, organic fibers such as polyimide, polyester and tetrafluoroethylene and the substrates can have a woven fabric, chopped strand mat, a surfacing mat or the like. Additionally Wakabayashi et al teach that the copper foil has an arithmetic roughness Ra of 2.0 ս or less. The adhesive layer surface of the copper foil can be treated with any of the group consisting of Cr, Mo, Zn, Co and Ni. Additionally Wakabayashi et al teach that the thickness of the extremely thin copper layer is about 3 ս.  Inasmuch as WO 2017/150284 is authored by the same author as the applicant in the instant application, there is little need to explain the teaching of this “WO” prior art.  It would have been obvious to combine the two teachings and provide a thin copper foil including a first thin copper (4) layer, an etching stopper layer and a second thin copper layer (4) wherein two sides of the thin copper foil each have an arithmetic average roughness (Ra ) of 20 nm or less. As further applied to Claim 2 inasmuch as Wakabayashi et al teach adhesive layer surface of the copper foil can be/is treated with any of the group consisting of Cr, Mo, Zn, Co and Ni  (for rust prevention) the limitations recited in said Claim 2 is held to have been obvious in view of the  Matsuura/ Wakabayashi et al. combination. As further applied to Claim 3 even though Wakabayashi et al teach that the thin copper layer has a thickness of about 3 ս and the copper pattern surface has a nominal thickness of about 0.06 ս? But do not explicitly teach the limitations recited in Claim 3 it is held that the thickness limitations recited in Claim 3 would have been obvious in view of the  Matsuura/ Wakabayashi et al. combination because  the general conditions of this claim are disclosed in the   Matsuura/ Wakabayashi et al. combination at the time the invention was made to provide that the thicknesses of the thin copper layer and the etching stopping layer involves only routine skill in this art (In re Boesch,  617 F.2d 272; 205 USPQ 215 (CCPA 1980))  As further applied to Claim 4 inasmuch as  Wakabayashi et al teach that the thin copper layer has a thickness of about 3 ս the limitation recited in Claim 4 is held to have been obvious in view of the  Matsuura/ Wakabayashi et al. combination. (N.B. Even though Wakabayashi et al do not explicitly teach the range of thicknesses which are recited in Claim 4 nevertheless this range of thicknesses  involves only routine skill in this art (In re Boesch,  617 F.2d 272; 205 USPQ 215 (CCPA 1980))  As further applied to Claim 5 Wakabayashi et al teach that the copper foil has an arithmetic roughness Ra of 2.0 ս or less. What applicant has claimed in Claim 5 would have involved only routine skill in this art given the Matsuura/ Wakabayashi et al. combination.  (Cf. also  In re Boesch,  617 F.2d 272; 205 USPQ 215 (CCPA 1980)). As further applied to Claims 6 and 12 inasmuch as Wakabayashi et al teach that sputtering can be used to provide the stopper layer   Matsuura also teaches magnetic sputtering can be used to form an intermediate alloy i.e. thin copper layer.  Sputtering is generally used  because this will provide a uniform thickness. The limitations recited in Claims 6 and 12 are held to have been obvious in view of the  Matsuura/ Wakabayashi et al. combination. As further applied to Claim 7 as best understood, Wakabayashi et al teach a carrier which can be made from glass or ceramic, an adhesive metal selected from any of the group consisting of Cr, Mo, Zn, Co and Ni, Matsuura teaches a release layer composed of an organic or an inorganic release layer e.g. nitrogen-containing, sulfur-containing or carboxylic acid and wherein the copper foil provided on the release layer and the second thin copper layer is in contact with the release layer the limitations recited in Claim 7 are held to have been obvious in view of the  Matsuura/ Wakabayashi et al. combination. As further applied to Claim 8 inasmuch as each of Wakabayashi et al and Matsuura teach that the carrier can be made from glass the limitation recited in said Claim 8 is held to have been obvious in view of the Matsuura/ Wakabayashi et al. combination. As further applied to Claim 9 inasmuch as Matsuura teach that the adhesive metal layer has a thickness 5 to 1000 nm the limitations recited in said Claim 9 is held to have been obvious in view of the Matsuura/ Wakabayashi et al. combination. As further applied to Claim 10 inasmuch as Matsuura teaches that thickness of the release layer is 1 to 20 nm the limitation recited in said Claim 10 is held to have been obvious in view of the Matsuura/ Wakabayashi et al. combination.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       
Claims 1-6, assuming that the claims are not unclear, vague or indefinite are further rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi et al  The teaching of Wakabayashi et al has already been provided above and therefore is not repeated. It would have been obvious to provide a thin copper foil including a first thin copper (4) layer, an etching stopper layer and a second thin copper layer (4) wherein two sides of the thin copper foil each have an arithmetic average roughness  (Ra ) of 20 nm or less. As further applied to Claim 2 inasmuch as Wakabayashi et al teach that stopper layer at least includes Cr, Mo, Co and Ni the limitations recited in said Claim 2 are held to have been obvious in view of Wakabayashi et al. As further applied to Claim 3 Wakabayashi et al teach that the thin copper foil is about 3 ս. Wakabayashi et al also teach that  rust prevention treatment/etching stopper layer must be such that this layer is not too thin and not too thick. Wakabayashi et al teach that the thin copper layer has a thickness of about 3 ս and the copper pattern surface has a nominal thickness of about 0.06 ս?  Even if Wakabayashi et al do not explicitly teach the limitations recited in Claim 3 it is held that the thickness limitations recited in Claim 3 would have been obvious in view of Wakabayashi et al. because  the general conditions of this claim are disclosed in Wakabayashi et al.at the time the invention was made to provide that the thicknesses of the thin copper layer and the etching stopping layer involves only routine skill in this art (In re Boesch,  617 F.2d 272; 205 USPQ 215 (CCPA 1980)).   As further applied to Claim 4 inasmuch as Wakabayashi et al teach that the thin copper layer has a thickness of about 3 ս the limitation recited in Claim 4 is held to have been obvious in view of Wakabayashi et al. (N.B. Even though Wakabayashi et al do not explicitly teach the range of thicknesses which are recited in Claim 4 nevertheless this range of thicknesses involves only routine skill in this art (In re Boesch, 617 F.2d 272; 205 USPQ 215 (CCPA 1980)).  As further applied to Claim 5 Wakabayashi et al teach that the copper foil has an arithmetic roughness Ra of 2.0 ս or less. What applicant has claimed in Claim 5 would have involved only routine skill in this art given the Wakabayashi et al. teaching.  (Cf. also In re Boesch,  617 F.2d 272; 205 USPQ 215 (CCPA 1980)). As further applied to Claim 6 inasmuch as Wakabayashi et al teach that sputtering can be used to provide the stopper layer  Sputtering is generally used  because this will provide a uniform thickness. The limitations recited in Claim 6 is held to have been obvious in view of Wakabayashi et al. . As further applied to Claim 7 as best understood, Wakabayashi et al teach a carrier which can be made from glass or ceramic, an adhesive metal selected from any of the group consisting of Cr, Mo, Zn, Co and Ni, Matsuura teaches a release layer composed of an organic or an inorganic release layer e.g. nitrogen-containing, sulfur-containing or carboxylic acid and wherein the copper foil provided on the release layer and the second thin copper layer is in contact with the release layer the limitations recited in Claim 7 are held to have been obvious in view of the  Matsuura/ Wakabayashi et al. combination.
Claims 1-6, assuming that the claims are not unclear, vague or indefinite are further rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al (Pat. No. 9,006,103 B2)); hereinafter Kobayashi et al.
Kobayashi et al teach a method of manufacturing a wiring substrate by forming a etching stop layer and a first wiring layer on a supporting member, forming a first insulating layer on the first wiring layer, forming a via hole reaching the first wiring layer and forming the wiring layers on an nth layer and insulating layer of n-layers, removing the supporting member and etching the stop layer, forming a second insulating layer on the wiring layer of the nth layer and forming a third insulating layer on the first wiring layer, forming a via hole reaching the wiring layer of the nth layer and forming a via hole reaching the first wiring layer, forming a roughened  face to the third insulating layer and forming a second wiring layer connected to the wiring layer and forming a third wiring layer connected to the first wiring layer. (Cf. abstract). Additionally Kobayashi et al teach a metal e. g. a copper foil, supporting member (10) whose thickness is 150 ս to 500 ս. A Ni layer whose thickness is about 2 ս is formed on the entire surface of the supporting member (10) by electroplating or by electroless plating. An etching stop layer is obtained.  This top layer serves as a stopper when the supporting layer (10) is removed by wet etching. Gold, tin or the like can also be used as stop layers. Copper wiring layer (21) having a thickness of about 20 ս is then formed by electroplating. A semi-cured resin film is attached to the etching stop layer (12) and the wiring layer (21). Resin layer (31) has via holes formed therein by a laser. Surface roughness of roughened face (R ) of the resin layer is 500 nm or less.  Wiring layer (22) formed by a semi-additive method on resin layer (31) is connected to wiring layer (21) through via hole (VH1). Seed layer (22a) made of copper is formed on the resin layer (31) and on the inner face of each of the via hole (VH1) by electroless plating or sputtering.  It would have been obvious to provide a thin copper foil including a first thin copper (21) layer, an etching stopper layer (12) and a second thin copper layer (22) wherein two sides of the thin copper foil each have an arithmetic average roughness  (Ra ) of 20 nm or less. As further applied  to Claim 2 inasmuch as Kobayashi et al teach at nickel (as well as Au and Sn) which are used for stopper layer and Kobayashi  et al do not teach that these metals are non-limiting for use for a stopper layer the limitation recited in said Claim 2 is held to have been obvious in view of Kobayashi et al As further applied to Claim 3 even though Kobayashi et teach that the stopper layer is about 2ս,  the copper wiring layer (21) has a thickness of about 20 ս  and wiring layer (22) is either electrolessly deposited or sputtered nevertheless it is held that the copper thickness and the etching stopper thickness recited in said Claim 3 involves only routine skill in this art (In re Boesch,  617 F.2d 272; 205 USPQ 215 (CCPA) and therefore the limitations recited in said Claim 3 are held to have been obvious in view of Kobayashi et al. As further applied to Claim 4 even though Kobayashi et al teach that the wiring layer (21) has a thickness of about 20 ս and therefore wiring layer (22) would probably have about this same thickness it is held that making the thickness of the thin copper foil of 0.15 to 3.0 ս would involve no more than routine skill in this art given the Kobayashi et al teaching and therefore the limitation recited in said Claim 4 is held to have been obvious in view of Kobayashi et al. As further applied to Claim 5 inasmuch as Kobayashi et al teach that roughness of resin layer (31) is 500 nm or less (which means that the foil also has a roughness of about this same amount) the limitation recited in said Claim 5 is held to have been obvious in view of Kobayashi et al. As further applied to Claim 6 inasmuch as Kobayashi et al teach inter alia  sputtering wiring layer (22) onto resin layer (31) a POSITA after carefully reviewing Kobayashi et al would have used sputtering to make the thin copper layer, the etching stopper layer and the second copper layer so that these layers to provide that the layers have an uniform thickness. The limitations recited in said Claim 6 are held to have been obvious in view of Kobayashi et al.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL J ARBES whose telephone number is (571)272-4563. The examiner can normally be reached on M, T, R and F from 8 to 6 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, P. D. VO, can be reached at telephone number 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
   /CARL J ARBES/              Primary Examiner, Art Unit 3729